*229Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about June 3, 2003, which, in a proceeding pursuant to SCPA 1420 for construction of a will, upon the parties’ respective motions for summary judgment, ruled that respondent is entitled to share equally in the residuary estate, unanimously affirmed, with costs.
Article fourth of the subject will states that “no provision” is being made for respondent, the testator’s niece, “not for any lack of love and affection, but because I believe she has sufficient resources and is well provided for”; article twenty-second insistently disposes of the residuary estate equally among respondent, another niece and petitioner, a nephew who is also the executor. The Surrogate concluded that article fourth does not evince an intent to disinherit respondent but rather was intended to explain the absence of a preresiduary bequest to her. This conclusion was correctly made, without resort to the extrinsic evidence offered by both sides (see generally Matter of Fabbri, 2 NY2d 236, 240 [1957]), on the basis that article fourth immediately precedes 16 paragraphs of specific cash bequests (articles fifth-twentieth) , including bequests of equal amounts to petitioner and the other niece. We also note that article twenty-third appoints respondent as petitioner’s successor executor. Concur—Andrias, J.P., Rosenberger, Williams and Lerner, JJ.